 SCHWIEN ENGINEERING CO.173(e) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :Petitioner seeks to represent a unit of all stationary engineers andfiremen employed in the powerhouse of the Employer's Spokane,Washington, plant.At this plant, the Employer processes logs intogreen and dry lumber..Pursuant to a Board election held in 1946, Local 10-100 of the In-ternationalWoodworkers of America, CIO, was certified as the rep-resentative of all the Employer's production and maintenance em-ployees.Following certification, Local 10-100 and the Employer en-tered into successive collective-bargaining agreements. In 1950 an-other election was conducted, covering the same unit, which resultedin the decertification of Local 10-100. Since 1950 all employees havebeen without representation.The Employer contends that the unitsought herein is not appropriate.-The Board has held that the only appropriate unit in a primaryployer is engaged, is a production and maintenance unit.'For thisreason, we find that the requested departmental unit is inappropriate.Accordingly, we shall dismiss the petition herein.[The Board dismissed the petition.]'LWeyerhaeuser Timber Company,87 NLRB 1076;cf.AmericanPotash..&ChemicalCorporation,107 NLRB1418;SeattleCedar Lumber Manufacturing Company,112NLRB 54.Schwien Engineering Co.'andLocal #990,International Union,United Automobile,Workersof America(UAW-AFL),Peti-tioner.Case No. 21-RC-3876. September 26, 1955 ,DECISION AND--DIRECTION' OF`ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,, a hearing was-held before George H. O'Brien, hearingofficer. -The hearing officer's rulings-made at-the hearing are free fromprejudicial error and are hereby affirmed.-Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the, meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer .2i The name of the Employer appears as amended at the hearing2International Association of Machinists,in behalf of District Lodge No. 727" andaffiliate Local Lodge No. 758,was permitted to intervene on the basis of a showing ofinterest for intervention.114 NLRB No. 42. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of production and maintenanceemployees at the Employer's Van Nuys, California, plant.The Em-ployer moved to dismiss the petition on the ground that the unitsought was inappropriate.The Employer contends that the only ap-propriate unit should encompass, in addition to the Van Nuys plantemployees, the production and maintenance employees at the twoplants of Wm. R. Whittaker Co., Ltd.3The Employer is under the control and management of Whittaker.'At its Van Nuys plant, the Employer is engaged in the manufactureof control instruments for aircraft and torpedoes, and gyroscopic de-vices for guided missiles.Whittaker manufactures aircraft valves andaccessories at its 915 North Citrus Avenue, Los Angeles, California(Hollywood) plant, and its 1915 East Fifty-first Street, Vernon, Cali-fornia, plant.Whittaker's general offices are located at its Hollywoodplant.In relation thereto, the Vernon plant is 13 miles to the south-east, just outside the Los Angeles city limits, and the Van Nuys plantis 15 miles to the northwest, in another section of Los Angeles.The manufacture of Whittaker products is carried on at the Holly-wood and Vernon plants.Machine fabrication and subassembly isdone at the latter, and final assembly at the former.'The Employer'sproducts are fabricated and assembled at the Van Nuys plant.Whit-taker also produces prototypes at the Hollywood plant.Whittakersubcontracts for some of the machining and subassembly in its proto-type operations and, since acquiring control of the Employer, has hadsomecenterless grinding for prototypes done at the Van Nuys plant.Since acquiring control of the Employer, Whittaker has taken anumber of steps to integrate the management and operation of theVan Nuys plant with the other two plants. Thus, top managementofficials ofWhittaker divide their time managing both companies.There is centralized responsibility for engineering, production, finance,purchasing, sales, accounting, legal counsel, personnel, industrial rela-tions,and payroll tabulating.Standardized production forms,adapted for Whittaker, have been extended to the Employer's produc-tion operations.A shuttle system of trucks and other vehiclesHereinafter referredto as Whittaker.Whittakeracquiredcontrol ofthe Employerin 1954.Atthe time of the hearing,Whittakerowned all the common stock and 27 percent of the preferredstock of theEmployer.Since the hearing, sothe Employerstates inits brief,Whittakerhas dissolvedthe Emphver and formeda new company in its place under the name Whittaker Gvro, Inc.5 InWilliamsR.WhittakerCo., Ltd.,94NLRB 1151, theBoard directed an election in aunitof productionand maintenance employees confined tothe Vernonplant then newlyacquiredby Whittaker, despite theemployer's contentionthat a two-plant unit was aloneappropriate "However,as the circumstances have changed since that-decision,we do notrely thereonin resolving the issue in the instant case. SCHWIEN ENGINEERING CO.175operates between the three plants.Personnel and industrial relationspolicies are centrally formulated and Whittaker policies have beenapplied in the main to the Van Nuys plant employees.The above-outlined aspects of the operations of Whittaker and theEmployer are sufficient to establish the appropriateness of a unit en-compassing the production and maintenance employees at all threeplants.However, other factors indicate that a unit of such employeesconfined to the Van Nuys plant is also appropriate.NeitherWhittaker nor the Employer has a history of collectivebargaining on the basis of a production and maintenance unit. Thereis no labor organization at present seeking to represent a unit of suchemployees broader in scope than the Van Nuys plant. The Whittakerplants are geographically separated from the Van Nuys plant.Whileit appears that many of the machine tools and employee classificationsutilized in the production processes of both companies are similar,the, Employer's products are not made at, the Whittaker plants, andthe Employer performs a complete manufacturing operation at theVan Nuys plant. The only interchange of work between Van Nuysand the other two plants involves an indeterminate amount of centerless grinding on prototype parts done on one machine at the VanNuys plant for Whittaker.Moreover, there is virtually no inter-change of production and maintenance employees between the VanNuys plant and the other plants.Although personnel and industrialrelations policies are uniform for all three plants, the manager ofpersonnel and industrial relations has an office and staff headed byan assistant at each of the plants to administer such policy.Eachplant is'located in a separate and distinct community, and althoughemployment advertisements are placed in the Los Angeles newspapers,hiring is done locally, subject to final approval by the central office.Each assistant also approves discharges, promotions, leaves of absenceand sick leave, and handles grievances, again, subject to final approvalfrom the central- office.In these circumstances, we do not believe that the degree of integra-tion between the Van Nuys plant and the 2 Whittaker plants issufficient to warrant the conclusion that a 3-plant unit is the onlyappropriate unit of production and maintenance employees. In viewof the geographic separation, the lack of employee interchange, thedifference in products manufactured, the degree of local plant auton-omy, the absence of bargaining history for plant employees of eithercompany, and the fact that no labor organization is seeking a broaderunit, we find that a unit confined in scope to the production and main-tenance employees at the Van Nuys plant is appropriate .6' The Em-ployer's motion to dismiss is therefore hereby denied.SeeKearfott Company, Inc.,112NLRB 979;Harris LangenbergHat Company,106 NLRB 19;Rose Marie Reid,103 NLRB 498. 176DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that the following employees constitute an appropriate unitfor purposes of collective bargaining within the meaning of Section 9(b) of the Act:'All production and maintenance employees'at the Employer's 16217Lindbergh Street, Van Nuys, California, plant, including shippingand receiving department employees, truckdrivers, plant clerical em=ployees,e engineering aides, junior planners, canning technicians, testengineers, technical estimators, statistical cost estimators, and time-study men, but excluding office clerical employees, professional em-ployees, watchmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4The parties were in agreement as to the composition of the unit.8 The partiesagreed thata secretary,clerk typists,and file clerks in the shop wereplant clerical employees.Red Owl Stores, Inc., PetitionerandAmalgamated Meat Cuttersand Butcher Workmen of North America,Local 615, A. F. of L.Case No. 18-RM-180. September 08,1955DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on July 6, 1955, under the direc-tion and supervision of the Regional Director for the EighteenthRegion, among the employees in the stipulated unit.Upon conclusionof the balloting, the parties were furnished with a tally of ballotswhich showed that of approximately 16 eligible voters, 13 cast validballots, of which 7 were for, and 6 against, the Union. There were alsothree challenged ballots, a number sufficient to affect the results of theelection.On July 9, 1955, the Union filed timely objections, to the conduct ofthe election.In accordance with the Rules and Regulations of theBoard, the Regional Director conducted an investigation and onJuly 22, 1955, issued and duly served upon the parties his report andrecommendations on objections to conduct of election and challengedballots in which he recommended that the objections be overruled, thatthe challenge to two of the ballots be sustained, and that the challengeto the remaining ballot be overruled and this ballot be opened andcounted.The Union filed timely exceptions to the Regional Director'sreport.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.114 NLRB No. 43.